DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/619,653 filed on 05 December 2019.  
Claims 1-10 are pending.  Claim 1 is independent claim.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/05/2019 and 01/07/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to a blockchain database representing an additive manufacturing process. Thus, under the broadest reasonable interpretation, the recited database can be interpreted as software per se. Software is not one of the four categories of invention. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter. Therefore, claim 1 is non-statutory under 35 U.S.C. 101.
As to claims 2-6, the claims depend directly or indirectly upon claim 1 and thus inherit the deficiency of claim 1 and do not rectify the deficiency.  Therefore, they are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Small et al. (US PGPUB No. 2018/0012311 A1, hereinafter “Small”).

Regarding claim 1, Small teaches a blockchain database representing an additive manufacturing process (Small ¶0009), comprising:
a plurality of data blocks, wherein integrity of the blockchain is ensured by cryptographic encoding of consecutive data blocks of the blockchain (Small ¶0005, i.e.,  transaction datum stored in consecutive data blocks of a blockchain, the transaction datum may comprise a cryptographic hash digest of the transaction), and 
wherein each consecutive data block of the blockchain holds data about an additive manufacturing process of a component which is to be manufactured via an additive manufacturing device, wherein data of each layer for the component is linked in a separate data block of the blockchain (Small ¶0005, i.e., an additive manufacturing process stored in a blockchain).

As to claim 2, Small also teaches the blockchain database according to claim 1, wherein data of layers which are to be manufactured consecutively are linked in consecutive data blocks of the blockchain (Small ¶0005, i.e., first and second blocks of the blockchain).

As to claim 3, Small also teaches the blockchain database according to claim 1, wherein the data of each layer comprises CAD-data (Small ¶0100), i.e., geometry data (Small ¶0005, i.e., product geometry file), CAM-data and/or numerical control data for the component (Small ¶0096, i.e., specifications and quality controls).

As to claim 4, Small also teaches the blockchain database according to claim 1, wherein the data of each layer comprises data collected or read out from the manufacturing device or a further sensor device (Small ¶0061), wherein the data comprises temperature data, pressure data, gas flow data and/or data describing beam properties (Small ¶0061).

As to claim 5, Small also teaches the blockchain according to claim 1, wherein the data of each layer comprises optical, microscopy and/or image information (Small ¶0061).

Claim 7 corresponds to claim 1 and is similarly rejected.

As to claim 8, Small also teaches a distributed network comprising:
 a plurality of nodes (Small Fig. 1), wherein said nodes are connected via the blockchain according to claim 1 (See the rejection of claim 1 above) either in a readable or encrypted way such that the distributed network is accessible by an authorized party, a client, or an additive manufacturing device (Small ¶0071).

As to claim 9, Small also teaches a method of using a blockchain database or quality assurance in the-additive manufacture of a component, comprising: 
documenting the additive manufacturing of the component with manipulation-proof documentation of the additive manufacturing process (Small ¶0072) via the blockchain of claim 1 (See the rejection of claim 1 above).

As to claim 10, Small also teaches a method of encoding data for additive manufacturing, comprising: 
obtaining data of each layer of a component via an additive manufacturing  device (Small Fig. 1); and 
encoding the data of each layer in a separate data block of a block database  according to claim 1 (See the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small   in view of Hyatt et al. (U.S. PGPUB No. 2021/0146613 A1, hereinafter “Hyatt”).

As to claim 6, Small teaches the blockchain according to claim 1 but fails to explicitly teach wherein the data of each layer comprises information about a melt pool. However, in the same field of endeavor, Hyatt teaches the data of each layer comprises information about a melt pool (Hyatt ¶0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Small by incorporating the teachings of Hyatt. The motivation would be for monitoring and controlling solidification rate during additive manufacturing (Hyatt ¶0004). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157